—In a proceeding pursuant to CPLR article 78 to review a determination of the appellant dated September 2, 1999, reclassifying the job title duties for Social Welfare Worker II employees, and to enjoin the appellant from requiring those employees to perform out-of-title work, the appeal is from a judgment of the Supreme Court, Dutchess County (Pagones, J.), dated March 8, 2001, which granted the petition.
Ordered that the judgment is affirmed, with costs.
Contrary to the contention of the County of Dutchess (hereinafter the County), the Supreme Court properly concluded that the reclassification of the job title duties for Social Welfare Worker II employees had never become final and binding within the meaning of CPLR 217 (1) because the County failed to notify the affected employees of the changes. Accordingly, the statute of limitations had not expired when this petition was filed (see CPLR 217 [1]; Yarbough v Franco, 95 NY2d 342). Moreover, the County’s contention that the proceeding was not ripe because the petitioner union failed to exhaust its contractual remedies is without merit. A review of the relevant circumstances of this case establishes that the union proceeded through the contractual grievance process before it commenced this proceeding. Prudenti, P.J., Smith, Friedmann and Adams, JJ., concur.